DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9 and 11-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9414285 B2 herein Qualcomm.
Claim 1, Qualcomm discloses a beam training method (0126, "Figure 19 is a diagram of an example 1900 AP-directed single AP training and feedback procedure."), wherein the method comprises:
performing, by a transmit device, clear channel assessment on sectors corresponding to an antenna of the transmit device (Col 16: 55 – Col 17: 5, base station performs a clear channel assessment on sectors); and
sending, by the transmit device in a sector whose result of clear channel assessment is idle, a training signal to a receive device, wherein the training signal is used to perform beamforming training on the antenna (Figs. 7-9, Col 15: 34 – Col 17:2; training signal for beam training; beam sweep after clear channel assessment).

Claim 10, as analyzed with respect to the limitations as discussed in claim 1. Qualcomm discloses a communication device, a processor, a transceiver and an antenna (Fig. 3: 310, 350, processors, memories and different transceivers).

Claim 19, as analyzed with respect to the limitations as discussed in claim 1. Qualcomm discloses a chip system, comprising a processor, a memory, and a transceiver, wherein the memory, the transceiver, and the processor are interconnected by a bus, the memory stores instructions, and the instructions are executable by the processor (Fig. 3: 310, 350, processors, memories and different transceivers), and instruct the processor to perform the method according to claim 1.

Claim 20, as analyzed with respect to the limitations as discussed in claim 1. Qualcomm discloses a non-transitory computer readable storage medium, comprising instructions which are executable an instruction, wherein when the instruction runs on a computer (Fig. 3: 310, 350, processors, memories and different transceivers; since base station and user equipment thus computers), and instruct the computer is enabled to perform the method according to claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11070263 B2 - This application provides example beamforming (BF) training methods, receiving devices, and sending devices. One example method includes performing BF training on at least one channel with a first device based on BF training request information, where the BF training request information includes antenna configuration information of the BF training and channel configuration information of the at least one channel. First feedback information sent by the first device is received, where the first feedback information includes a measurement result of the BF training, information about an antenna corresponding to the measurement result, beam information of the antenna, and channel information corresponding to the antenna. At least one of an optimal antenna configuration or digital domain BF precoding information on the at least one channel is determined based on the first feedback information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468